 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    LEO CONO,                                                Case No. 2:18-cv-01845-RFB-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      REGINA RICHARDS, et al.,
10
                                          Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion for Production of Documents (ECF
13   No. 20) and Motion to Extend Time (ECF No. 22), filed February 20, 2019; Plaintiff’s Motion for
14   Subpoena (ECF No. 23), Motion for Pretrial Conference (ECF No. 24), Motion for Payment of
15   Costs of Personal Service (ECF No. 25), Motion for Costs (ECF No. 26), all filed February 25,
16   2019; Plaintiff’s Motion to Serve Summons (ECF No. 29) and Motion to Respond (ECF No. 30),
17   filed April 19, 2019 (hereinafter referred to as the “Motions”).
18          On February 8, 2019, the Court entered an Order permitting Plaintiff to file an amended
19   complaint by March 8, 2019. See Order, (ECF No. 17). On February 27, 2019, Plaintiff filed his
20   second amended complaint. ECF No. 27. The Court, however, has not yet screened Plaintiff’s
21   second amended complaint pursuant to 28 U.S.C. § 1915(e). Plaintiff is again advised that
22   litigation will not commence until the Court has screened the complaint and issued an order. It is
23   only after the Court files its order related to Plaintiff’s second amended complaint that the case
24   may proceed, and Plaintiff may serve any remaining defendants. The various Motions filed by
25   Plaintiff which are the subject of the instant Order are all premature because the case has not yet
26   commenced. Thus, the Motions are denied, without prejudice.
27          Moreover, upon review of the instant Motions, the Court finds that they are unintelligible
28   as to both content and the relief requested and in violation of local court rules. Plaintiff is advised
                                                           1
 1   that he must familiarize himself with the rules of Civil Procedure and Local Court rules. The

 2   instant Motions are in violation of LR IA 10-1(a) – Forms of Papers Generally which reads, “[a]ll

 3   filed documents must comply with the follow requirements:

 4
            (1)[e]xcept for exhibits, quotations, the caption, the court title, and the name of the
 5          case, lines of text must be double spaced. Lines of text must be numbered
 6          consecutively beginning with 1 on the left margin of each page with no more than
            28 lines per page; (2) [h]andwriting must be legible and on only one side of each
 7          page; (3) [t]ext must be size 12 font or smaller; (4) [q]uotations longer than 50
            words must be indented and single spaced; (5) [a]ll pages must be numbered
 8          consecutively; and (6) [m]argins must be at least one inch on all four sides.
 9          LR IA 10-1(d) states that, “[t]he court may strike any document that does not conform to
10   an applicable provision of these rules or any Federal Rule of Civil or Criminal Procedure.”
11   Accordingly,
12          IT IS HEREBY ORDERED that Plaintiff’s Motions (ECF Nos. 20, 22, 23, 24, 25, 26, 29
13   and 30) are denied, without prejudice.
14          IT IS FURTHER ORDERED that the Clerk of the Court shall mail Plaintiff a copy of
15   this Order.
16          Dated this 12th day of April, 2019.
17

18
                                                           GEORGE FOLEY, JR.
19                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                      2
